Citation Nr: 1144511	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  06-37 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating greater than 30 percent prior to February 23, 2007 for PTSD.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971, plus additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 Regional Office (RO) in Cleveland, Ohio rating decision.

The January 2006 rating decision granted the Veteran service connection for PTSD and assigned a 30 percent rating, effective July 24, 2001.  Thereafter, a subsequent May 2009 rating decision increased the rating to 100 percent, effective February 23, 2007.  Regardless of the RO's actions, the issue remains before the Board because the assigned rating prior to February 23, 2007 was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had a video hearing before the undersigned in July 2010.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board in October 2010 as the issue of an increased initial rating was inextricably intertwined with the grant of an earlier effective date for his PTSD and the issue of increased rating was deferred pending assignation of a rating for the period prior to July 24, 2001.  The requested actions having been completed, the matter again is before the Board.


FINDINGS OF FACT

1.  Prior to February 23, 2007, the Veteran's PTSD was manifested by symptoms such as anxiety, flashbacks, nightmares, intrusive thoughts, hypervigilence, concentration problems, loss of interest, exaggerated startle response, feelings of guilt, memory problems, and outbursts of anger and irritability, but without suicidal or homicidal ideation; obsessional rituals that interfere with routine activities, illogical, obscure or irrelevant speech; near continuous panic or depression affecting the ability to function independently, spatial disorientation;  or neglect of personal appearance or hygiene; all resulting in moderate social and occupational impairment.

2.  Prior to February 23, 2007, the Veteran's PTSD disability did not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no more, for PTSD prior to February 23, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 2002); 38 C.F.R. §§ 4.131, 4.132, Diagnostic Codes (DCs) 9400-9410 (in effect prior to February 3, 1988); 38 C.F.R. § 4.132, DC 9411 (effective February 3, 1988); 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claim is a "downstream" issue in that it arose from the initial grant of service connection for PTSD.  Prior to the rating decision granting service connection, the RO issued notice letters in November 2001 and May 2004, as well as a June 2008 notice letter after service connection had been granted, that satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The June 2008 letter explained to the Veteran how disability ratings are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the letter did not specifically describe how effective dates are determined, as the increased rating is assigned from the date of claim such notice is moot.

The Board notes that the RO did fail to consider the regulations used for rating PTSD prior to November 7, 1996.  See 38 C.F.R. §§ 4.131, 4.132, DCs 9400-9410 (in effect prior to February 3, 1988); 38 C.F.R. § 4.132, DC 9411 (effective February 3, 1988).  Despite this shortcoming, the Board finds that proceeding to a decision in this matter does not prejudice the Veteran's claim.  The Veteran has provided myriad private records documenting treatment for his condition.  In addition, he testified to his level of disability at multiple Board hearings.  Thus, the Veteran has been given ample opportunity to submit additional argument in support of his claim.  Furthermore, the RO obtained all evidence identified by the Veteran, and scheduled him for appropriate VA examinations to determine the severity of his condition.  Finally, the Board's decision herein fully considers both the old and new set of regulations used in rating PTSD.  All that the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  The Board does a de novo review of the evidence and is not bound by the RO's prior conclusions in this matter.  As provided by 38 U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary, and such final decisions are made by the Board.  In this case, because each of the content requirements of VCAA notice has been fully satisfied, any error in not providing a single notice to the claimant covering all content requirements is harmless error.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  The Veteran's service treatment records and VA medical records have been associated with the claims file.  In addition, records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  As noted, the Veteran testified before the undersigned in July 2010.  It appears that all known and available private records relevant to the issues here on appeal have been obtained, to the extent possible, and are associated with the Veteran's claims file; the Veteran does not contend otherwise.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  In this case, an examination is not warranted as the claim involves the Veteran's PTSD rating prior to February 23, 2007.  As a current VA examination would serve only to establish the Veteran's current condition, the Board concludes that another VA examination is not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

As noted above, a January 2006 rating decision granted the Veteran service connection for PTSD and assigned a 30 percent rating, effective July 24, 2001.  Thereafter, a subsequent May 2009 rating decision increased the rating to 100 percent, effective February 23, 2007.  The previous October 2010 Board decision granted an earlier effective date for the Veteran's service-connected PTSD of August 22, 1983.  A subsequent October 2010 rating decision assigned a 30 percent rating from August 22, 1983.  The Veteran claims the rating does not accurately depict the severity of his condition during this time period.  Specifically, the Veteran contends that his 100 percent rating should be effective from July 15, 1995, at which point he stopped working.  As the Veteran has not specifically indicated agreement or disagreement with the assigned rating prior to July 15, 1995, the Board will consider the appropriateness of a higher rating for this time period as well.

The RO has listed the Veteran's service-connected PTSD as being rated under DC 9411 prior to December 14, 1999.  Twice during the time frame of this appeal, effective February 3, 1988, and then again effective November 7, 1996, VA has revised the criteria for diagnosing and evaluating mental disorders, including PTSD.  The Board will evaluate the Veteran's claim under all three sets of schedular criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable DCs at 38 C.F.R. §§  4.130 and 4.132 to the period on or after the effective dates of the new regulations.  

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2010) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

Initially, the Board notes that PTSD was added to VA's rating schedule on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  38 C.F.R. § 4.132, DC 9400, as in effect prior to February 3, 1988, provided for a noncompensable rating if there were neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  See 38 C.F.R. § 4.132, DCs 9400 through 9406 (1983).  A 10 percent rating was assigned when emotional tension or other evidence of anxiety were productive of moderate social and industrial impairment.  A 30 percent rating was assigned for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment.  A 50 percent rating was assigned when ability to establish or maintain effective or favorable relationships with people was substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment.  A 70 percent rating was assigned when ability to establish and maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual was demonstrably unable to obtain or retain employment.

Effective February 3, 1988, the schedular criteria to rate psychiatric disorders was revised.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  A 10 percent rating was assigned when there was less than the criteria for a 30 percent disability rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent evaluation required that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent evaluation required that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation required the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or demonstrably unable to obtain or retain employment.  38 C.F.R. Part 4, DC 9411 (1988).

Note (1) to the General Rating Formula for Psychoneurotic Disorders as in effect prior to November 7, 1996, provided that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but was of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132 (1995).

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  See Hood v. Brown, 4 Vet. App. 301, 303 (1993).  VA's Office of General Counsel issued a precedent opinion concluding that "considerable" was to be construed as "rather large in extent or degree."  See VAOPGCPREC 9-93.  The Board is bound by this interpretation of the term "considerable."  See 38 U.S.C.A. § 7104(c).

Under the current criteria, effective from November 7, 1996, the General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated PTSD symptomatology prior to February 23, 2007 warrants a rating of 50 percent, but no more.

Private treatment records submitted by the Veteran indicate treatment for psychiatric problems from at least April 1979.  Initial records noted repressed hostility towards former work associates.  Later records indicated that treatment appeared to be helping the Veteran stop some of his excessive worrying and ruminating.  The examiner stated that the Veteran had paranoid personality problems, but no indication of delusions.  A treatment summary indicated that the Veteran terminated treatment in March 1981, at which time he was diagnosed as having marital problems and with paranoid personality disorder.

The Veteran was afforded a VA examination in December 1983.  At that time, the Veteran indicated that he was nervous all the time, unable to deal with anything, and had difficulty holding a job.  Presently, he was working as a part-time mechanic, but he stated that his nerves interfered.  The examiner indicated that the Veteran seemed quite anxious, restless, and shaky, but did not appear depressed.  Attention, concentration, orientation, memory, recall, speech, and tone of voice were adequate or normal.  There was no evidence of delusions or hallucinations.  The examiner diagnosed chronic anxiety reaction, moderately severe.

In September 1984 the Veteran was referred to a PTSD group for symptoms of PTSD with rage and anxiety after stopping his medication several months previously.  The Veteran received ongoing treatment for these problems.  During these treatment sessions he reported psychiatric symptoms including flashbacks, nightmares, and intrusive thoughts.

The Veteran submitted a letter in November 1985 stating that he was unable to hold a job due to extreme anxiety and that he had been receiving extensive therapy of late from the VA.  

Vet Center records that appear to be from around April 1987 indicated nervousness, anxiety, excessive sweating, sleep problems, moodiness, over-reacting to small things, anger problems, frustration or disappointment, worry, loss of interest, poor concentration, and difficulty getting work done.

In December 1988 the Veteran was afforded another VA examination.  The Veteran claimed that the longest he had held a job since leaving service was for 2 years and that he had worked about half the time since service.  He had been fired from a few of the jobs, but more often quit due to interpersonal difficulties or other problems.  He reported a lot of flashbacks, triggered by multiple factors, as well as exaggerated startle response.  The Veteran discussed sleep problems, including nightmares.  The Veteran reported sporadic counseling at the Vet Center and two prior hospitalizations for psychiatric reasons.  On examination, the Veteran was tense and depressed, with thought content centering on how badly his nerves had been affected by Vietnam, his multiple post-service jobs, his flashbacks to Vietnam, and his guilt over actions in Vietnam.  The examiner's diagnosis was that the Veteran had most of the classic symptoms of PTSD and anxiety and depression secondary to the PTSD.

In January 1989, the Veteran had another VA examination.  The Veteran reported nightmares, flashbacks, and trouble sleeping.  The Veteran reported experiencing mortar fire immediately upon arrival, seeing many people killed, and that he injured his knee and was nearly thrown off a personnel carrier.  The examiner noted the Veteran's prior psychiatric treatment, including prior diagnosis of PTSD.  The Veteran reported a good relationship with his family, but that he spent most of his time by himself.  He was married with 2 children.  The examiner's diagnosis was that the Veteran had elements of chronic anxiety and paranoid personality disorder and, when taken as a whole, the Veteran's diagnosis was PTSD with multiple stressors, including experiencing incoming mortar fire, seeing friends killed, and an episode of great fear and anger when he thought he was going to be thrown from a truck in the bush in Vietnam.

In December 1993, the Veteran received a psychological evaluation.  At that time, the Veteran showed paranoid features and compulsive tendencies.  The Veteran reported significant stress and his personality profile was consistent with highly defensive, manipulative, and argumentative types, who are frequently described as obnoxious.  

In April 1994, the Veteran received a comprehensive psychological examination related to a workmen's compensation claim.  The Veteran reported problems with stress and depression beginning in 1988.  Since November 1993, he had been seeing a psychiatrist on a monthly basis.  The Veteran denied history of psychiatric hospitalizations.  He noted a somewhat problematic childhood relationship with his parents due to his father's alcoholism.  He reported a 22-year marriage that he described as "normal" with 2 children.  As to employment, his longest period of employment was 7 years and he had not worked since November 1993.  He denied ever having been fired.  He described his daily activities as including helping his brother build a house and sitting around being sociable and talking to others, including his kids.  On examination, the Veteran was appropriately groomed, with appropriate eye contact.  His behavior was somewhat suspicious and cautious, with projection of blame and some paranoid tendencies.  Social skill development was somewhat reduced, due to the conscious and suspicious presentation.  He seemed an accurate historian, other than a tendency to project blame onto others for his own problems.  The Veteran's speech was normal, as was mood.  He denied suicidal or homicidal ideation, explosive outbursts, or crying spells.  His energy level was good, as was his appetite, sleep, memory, and concentration.  He was fully oriented, without evidence of tangential thinking, and his associations were normal.  The Veteran denied hallucinations, fears, phobias, obsessions, or compulsions, but reported paranoid ideation involving his employment and nightmares.  His memory was normal, as was abstract thinking.  The examiner found a pre-employment history of PTSD from service in Vietnam, as well as a pre-existing paranoid personality disorder, due to a poor relationship with his parents.  As such, his reported stress was more likely related to interpretation or perception than to any demonstrable situation.  That said, the examiner did not find any significant emotional disorder or potential for unusual volatility.  Thus, the examiner concluded that there was no significant or prohibitive condition that would interfere with the Veteran's return to work, although he would be predisposed to develop work-related adjustment problems due to the paranoid personality disorder.

A July 1994 psychiatric assessment also concluded that the Veteran's psychological problems would not warrant disqualification from employment and that he was psychologically able to work.  The psychiatrist indicated that the Veteran should be capable of complying with rules and regulations for appropriate work attendance, conduct, and behavior.

In October 1995, the Veteran was afforded a VA examination.  At that time, the Veteran indicated that he was unemployed due to a July 1995 back injury.  He reported occasional nightmares and was somewhat circumstantial in his speech.  He indicated that he was doing fairly well until November 1993 when his employer began to target him after he complained of decreased safety standards and did not support him adequately after he hurt his back.  He stated that he was easily frustrated with others, but that he got along well with his wife because she did not argue with him.  The Veteran reported anxiety, exaggerated startle response, avoidance behavior, lack of interest, and feelings of guilt.  He also noted having 3 friends at his work with whom he spent regular time.  The examiner diagnosed PTSD, with the possibility of bipolar functioning, and noted moderately severe impairment.

A January 1996 clinical interview summary indicated sexual abuse as a child.  The Veteran noted that he had not worked since July 1995 due to a work-place injury.  He reported being depressed and having a lot of repetitious behavior, as well as having been fired by 6 previous employers.  The Veteran admitted to paranoid ideation and memory loss.  Following examination, the examiner diagnosed pain disorder, bipolar II disorder, PTSD, and personality disorder not otherwise specified.  She assigned a GAF score of 48.  The examiner noted that the Veteran's ability to maintain concentration and attention necessary to sustain employment was fair, but that ability to interact with fellow employees or the general public was impaired.  The examiner indicated this was due to his preoccupation, hypervigilence, tendency to be defensive, and other factors.

In March 1996, the Veteran reported depression, sadness, irritability, sleep problems, nervousness, excessive fears, confusion, racing thoughts, concentration problems, and marital and employment problems.  On examination in April 1996, the Veteran was well groomed, with an animated, labile, irritable, depressed, and anxious affect.  His mood was irritable and depressed.  Thought flow was tangential and obsessive.  He had good eye contact, average motor activity, a loud voice tone, selectively limited insight, distractible concentration, aggressive and compulsive personality type, and assertive interpersonal behavior.  The examiner diagnosed PTSD and personality disorder not otherwise specified and assigned a GAF score of 50.

A December 1996 letter from the Veteran's private psychiatrist indicated ongoing treatment, including medication management.  The psychiatrist indicated that the Veteran exhibited paranoia and depressive symptoms and had a rigid and inflexible personality style.  The psychiatrist opined that the Veteran would have difficulty sustaining employment, as demonstrated by the large number of jobs the Veteran had held and his difficulty relating to co-workers and superiors, handling situations that are "gray" or unclear, being flexible in terms of rules and procedures, and staying on task in complex tasks that were emotionally laden.  The diagnosis was PTSD and obsessive compulsive personality disorder and the GAF score assigned was 50.

A May 1998 letter from the same psychiatrist noted that the Veteran was classified as severely mentally disabled and that his primary diagnosis was a personality disorder, as well as symptoms of major depressive disorder and PTSD.  The psychiatrist indicated that the personality disorder was likely to interfere with the Veteran's employment and could not sustain employment in an environment where he had to interact with other employees.  

A February 2000 letter from the Veteran's private psychiatrist noted a suspicious and reluctant individual, who had been treated from March 1996 to January 2000.  The psychiatrist noted varying diagnoses over time, but most recently they had been PTSD and personality disorder not otherwise specified, with obsessive and paranoid features.  The psychiatrist indicated he believed the Veteran was receiving SSA benefits for his paranoid personality disorder.  The psychiatrist described the Veteran as a difficult patient and that they had not discussed his war trauma in great detail because it was too upsetting for the Veteran.

In March 2001, the Veteran reported sleep disturbances and nervousness.  In October 2001, the Veteran again sought treatment with the provider, but did not report any specific symptoms, merely complaining about VA and the problems they had created for him.  The Veteran did substantially the same at the third appointment in November 2001 and the examiner diagnosed PTSD and narcissistic personality disorder.

A September 2002 treatment record indicated PTSD and an August 2003 record indicated depression, anxiety, memory loss and obsessive compulsive disorder.  

In December 2003, the Veteran was afforded a VA examination; however, the examiner was unable to render a diagnosis or opinion regarding the Veteran's claimed PTSD, as the Veteran refused to discuss his experiences in Vietnam.  The examiner did note that the claims file included significant evidence suggestive of PTSD, but that a diagnosis of such could not be rendered without interview with the Veteran.  At that time, the Veteran reported 2 prior hospitalizations for psychiatric problems.  He claimed to have had 40 to 50 jobs after separation from service and indicated that he was fired from some and quit others.  Thereafter he had worked at one employer for 10 years, but was now suing them for $250,000,000, and also noted a pending lawsuit against VA, due to multiple violations of his rights.  The Veteran was alert and oriented, with normal behavior and speech.  His mood was somewhat irritable and affect slightly constricted.  He denied hallucinations, delusions, illusions, or suicidal or homicidal ideation.  Memory was normal and insight and judgment were fair.  The Veteran denied obsessive-compulsive symptoms, although he was orderly and did have some compulsive traits.  He admitted to anxiety and panic attacks, as well as distractibility, flight of ideas, and irritability.  The examiner diagnosed panic disorder in partial remission, bipolar disorder type 2, and compulsive personality disorder.  The examiner noted significant difficulties with anxiety and depression since returning from Vietnam.

The Veteran was afforded another VA examination in November 2005.  The Veteran indicated that he had married his second wife in April 2005 and that he was still unemployed.  At the beginning of the interview, the Veteran was angry and hostile, threatening to sue the VA and blaming it for many of his problems, both personal and financial.  The Veteran was unable to provide an organized explanation as to his daily activities, but it appeared that he did not have many structured activities.  The Veteran discussed his past treatment history, noting that he had not been seeing a psychiatrist for the past 3 years.  He stated that he had not had any suicidal tendencies lately, but that he had in the past.  Recently the Veteran had been depressed and irritable and had been having trouble sleeping.  The Veteran reported sexual and physical abuse as a child and trouble in school.  The examiner stated that the Veteran's speech was circumstantial and he had poor concentration.  The Veteran reported having had 50 to 60 jobs after service and that he could not trust or get along with people.  He indicated that he was active in his church.  On examination, the Veteran was oriented.  The conversation was intense and at times challenging, as the Veteran was easily irritated, depressed, and anxious.  He reported hypervigilence, an exaggerated startle response, trouble sleeping, and anxiety attacks.  The examiner diagnosed PTSD; bipolar disorder, provisional, with a history of mixed symptoms; history of paranoid personality disorder; and history of obsessive compulsive disorder.  The assigned GAF score was 50 to 55.  The examiner stated that the Veteran's most prominent psychiatric problem on examination was his serious mood disorder.  The examiner attributed his extreme hostility, anger, impulsivity, poor judgment at times, circumstantial nature in his talking, and poor concentration were consistent with a hypomanic or manic symptomatology.  In regard to the mood disorder, the examiner indicated that the Veteran was not functioning well and his GAF score would be 45 to 50, consistent with moderate to severe symptomatology.  His depression, anger, and hostility would prevent him from working, in the examiner's opinion, as evidenced by his past job history and repeated evidence of hostility in the record.  The examiner opined that the Veteran's PTSD was definitely related to his experience in Vietnam and that while his mood disorder may have started before he was in Vietnam it had certainly worsened since the Veteran's experience in Vietnam.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  As noted above, the Board concludes that the objective medical evidence and the Veteran's own lay statements regarding his symptomatology both show a degree of disability that more nearly approximates a 50 percent disability rating prior to February 23, 2007, under all potentially applicable iterations of DCs 9400 to 9411.  See 38 C.F.R. § 4.7.  As explained in more detail above, the symptoms throughout the time period on appeal are substantially consistent.  For this reason, staged ratings are not applicable.  See Fenderson, supra.  

Throughout the appellate time period, the Veteran's PTSD was manifested by symptoms such as anxiety, flashbacks, nightmares, intrusive thoughts, hypervigilence, concentration problems, loss of interest, exaggerated startle response, feelings of guilt, memory problems, and outbursts of anger and irritability.  The Veteran also reported occupational difficulties; initially problems retaining employment and from July 1995 an inability to work.

However, a rating greater than 50 percent is not appropriate for any period of time prior to February 23, 2007 because the Veteran did not have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; severe or pronounced impairment in the ability to obtain or retain employment; or total social and occupational impairment as contemplated by a higher rating.  

Initially, the Board notes that many of the Veteran's psychiatric symptoms during the appellate time period have consistently been attributed to his diagnosed personality disorders.  Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2011).  In this case, however, there is no credible suggestion or allegation that the preexisting personality disorder was subject to a superimposed disease or injury or otherwise aggravated by service.  While the November 2005 VA examiner noted that the Veteran's personality or mood disorder had worsened since returning from Vietnam, but did not specifically attribute any superimposed disease or injury as a result of the Veteran's military service.  In that regard, multiple private and VA medical professionals also have diagnosed various personality disorders without attributing any related symptoms or problems to the Veteran's military service.  Thus, there is medical evidence specifically attributing certain of the Veteran's psychiatric symptoms to personality disorders unrelated to the Veteran's service-connected PTSD disability.  

Specifically, many of the Veteran's occupational problems were due solely to his personality disorders.  In that regard, early private psychological evaluations in April 1994 and July 1994 indicated that the Veteran would be able to work, but would have some work-related adjustment problems due to his paranoid personality disorder.  A subsequent January 1996 clinical interview summary indicated that the Veteran's concentration and attention would permit employment, but certain factors related to his paranoid personality would result in difficulty working with co-workers or the public.  A December 1996 letter from the Veteran' private psychiatrist noted problems with employment that he did not specifically attribute to his personality disorder.  A May 1998 letter from the psychiatrist, however, clarified that the Veteran's primary diagnosis was personality disorder and that the personality disorder would likely interfere with the Veteran's employment and that he would be unable to maintain employment requiring interaction with other employees.  In addition, the November 2005 VA examiner stated that the Veteran's psychiatric problems would keep him from working.  While the examiner did not specifically assert that the occupational problems would be due to the personality disorder, the examiner did state that the personality disorder was the primary problem and that with respect to the mood disorder the Veteran was not functioning well, whereas his PTSD symptoms were less severe.  Thus, the evidence of record clearly establishes that the Veteran's occupational problems during the appellate time period were primarily attributable to his nonservice-connected personality disorders, rather than his PTSD.

With respect to the symptoms attributed to the Veteran's service-connected PTSD, although the Veteran clearly had a serious disability prior to February 23, 2007, he exhibited few of the symptoms noted as applicable for a 70 percent rating.  He generally did not exhibit illogical, obscure or irrelevant speech, although during at least one VA examination his speech was somewhat circumstantial or tangential.  He was not in a near-continuous state of panic, depression or disorientation.  The Veteran consistently denied suicidal or homicidal ideation during examination.  To the extent he exhibited inappropriate behavior, as outlined above, the problems were attributed to his nonservice-connected personality disorder.  His personal hygiene was appropriate.  There was no objective evidence of disorientation.

The Veteran consistently was assigned a GAF score of 48 to 50 that included consideration of both his PTSD and personality disorders.  The November 2005 VA examiner concluded that the Veteran's PTSD alone resulted in a GAF score of 50 to 55 and that the personality disorder warranted a GAF score of 45 to 50.  Thus, the assigned GAF scores for the PTSD (or a combination of PTSD and personality disorder) are consistent with the "moderate" or "serious" symptoms range.  These GAF scores are consistent with the clinical findings, which show that the Veteran's PTSD is manifested by symptoms such as disturbances of motivation and mood, circumstantial speech, and difficulty in establishing and maintaining effective work and social relationships.  

As discussed above, the majority of the Veteran's occupational impairment has been attributed to his nonservice-connected personality disorders.  No medical professional has indicated that the Veteran had total occupational impairment as a result of his PTSD prior to February 23, 2007.  In fact, despite his PTSD, the Veteran worked until July 1995.  Moreover, the Veteran initially stopped working as a result of a back injury at work and not due to his PTSD symptoms.  To the extent that he was not able to return to work during the appellate time period, as discussed, medical professionals consistently have attributed his inability to work to his personality disorders.  Although the Veteran has significant occupational impairment, the Board finds that based on the Veteran's work history and the medical evidence of record that he did not have a severe or total occupational impairment due to his PTSD symptoms prior to February 23, 2007.  Moreover, the Board notes that the 50 percent rating assigned herein is a recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In general, while there was some evidence of social isolation, there was also evidence that during the appellate time period the Veteran had a functioning relationship with his brother, his children, his wives, and several friends.  While the Veteran had a preference for being alone, it is clear from his statements that he did socialize with family and friends.  To the extent that he had difficulty with social relationships, for example with co-workers, the medical professionals have attributed such problems primarily to his personality disorders.

To the extent that the Veteran manifested any of the criteria for a higher rating prior to February 23, 2007, see Mauerhan, supra, the Board concludes that the Veteran's overall level of disability did not exceed his current 50 percent rating.  The Veteran's overall manifestations and level of impairment repeatedly noted in the record were commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation under all potentially applicable iterations of DCs 9400 to 9411.  See 38 C.F.R. § 4.7.  The Veteran was not in a near-continuous state of panic or disorientation.  He did not experience hallucinations.  Although he exhibited some impairment in concentration, his thought process and communication was overall logical and coherent, albeit with some tangential and circumstantial thought processes.  He did not exhibit inappropriate behavior or obsessional rituals, although his obsessive personality disorder did result in some problems.  His personal hygiene was appropriate.  There was no objective evidence of disorientation.  He did have some occupational and social impairment, but the majority of such problems have been medically attributed to his nonservice-connected personality disorders.  

In summary, the reasons and bases set forth above, the Board concludes that a higher rating of 50 percent, but no more, is warranted for the entire appellate period prior to February 23, 2007.  See Fenderson, supra.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including anxiety, flashbacks, nightmares, intrusive thoughts, hypervigilence, concentration problems, loss of interest, exaggerated startle response, feelings of guilt, memory problems, and outbursts of anger and irritability.  The current 50 percent rating under the current DC 9411 and prior iterations contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under either DC 9411 is adequate to fully compensate him for his disability on appeal.


In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 50 percent prior to February 23, 2007 for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


